Exhibit 10.15

FTI Consulting, Inc.

FTI Consulting, Inc. 2017 Omnibus Incentive Compensation Plan

Deferred Stock Unit Award Agreement for Non-Employee Directors Pursuant to the

FTI Consulting, Inc. Non-Employee Director Compensation Plan

To ______________:

FTI Consulting, Inc., a Maryland corporation (the “Company”), has granted you an
award (this “Award”) of ______ stock units (the “Stock Units”) under the FTI
Consulting, Inc. 2017 Omnibus Incentive Compensation Plan, effective as of June
7, 2017, as further amended or restated from time to time (the “Omnibus Plan”),
conditioned upon your agreement to the terms and conditions described below.
Each Stock Unit represents, on the books of the Company, a unit which is
equivalent to one share of the Company’s common stock, $0.01 par value (the
“Common Stock”). [You have designated a settlement date of _______ __, ____ (an
“Elected Payment Date”) for this Award.] The effective date of grant will be
______ ___, ____ (the “Grant Date”), subject to your promptly [electronically
acknowledging and accepting][signing and returning a copy of] this Agreement (as
defined below). The Award has been made in fulfillment of your election under
the FTI Consulting, Inc. Non-Employee Director Compensation Plan, as amended and
restated effective January 1, 2016, as further amended or restated from time to
time (the “Director Plan”), to defer receipt of your Annual Retainer payment
that was otherwise payable in cash.

This Stock Unit Agreement for Non-Employee Directors (the “Agreement”) evidences
the Award of the Stock Units. This Agreement and the Award are made in
consideration of your service as a member of the Board of Directors of the
Company. The Award is subject in all respects to and incorporates by reference
the terms and conditions of the Omnibus Plan and the Director Plan. You agree to
accept as binding, conclusive, and final all decisions or interpretations of the
Committee concerning any questions arising under this Agreement, the Omnibus
Plan or the Director Plan, as the case may be, with respect to the Award.

By [electronically acknowledging and accepting][executing and returning] this
Agreement, you acknowledge that you have received copies of the Omnibus Plan,
the Prospectus for the Omnibus Plan, as further amended or restated from time to
time (the “Omnibus Plan Prospectus”), the Director Plan, and the Prospectus for
the Director Plan (the “Director Plan Prospectus”) and have read, understand and
agree to all terms.  You may request additional copies of the Omnibus Plan, the
Omnibus Plan Prospectus, the Director Plan, and the Director Plan Prospectus by
contacting the Secretary of the Company at FTI Consulting, Inc., 2 Hamill Road,
North Building, Baltimore, Maryland 21202 (Phone: (410) 951-4867).  You also may
request from the Secretary of the Company copies of the other documents that
make up a part of the Omnibus Plan Prospectus (described more fully at the end
of the Omnibus Plan Prospectus), as well as all reports, proxy statements and
other communications distributed to the Company’s security holders
generally.    

2017 Omnibus Incentive Compensation Plan

Deferred Stock Unit Agreement

 

1

--------------------------------------------------------------------------------

 

1.Terms and Conditions of this Award.  The following terms and conditions will
apply:

(a)Credit to Account.  The Stock Units shall be credited to your Account as of
the Grant Date.

(b)Vesting.  All of the Stock Units are fully vested and nonforfeitable as of
the Grant Date.

(c)Payment. 

(i)Timing.  The Stock Units under this Award will be settled in shares of Common
Stock upon or as soon as practicable following the earlier of:

(1)your Elected Payment Date, if applicable;

(2)your date of Separation from Service;

(3)an Unforeseeable Emergency; or

(4)the occurrence of a Change in Control Event.  

Notwithstanding the foregoing, the amount distributed  to satisfy an
Unforeseeable Emergency shall not exceed the amounts necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution (the “Unforeseeable Emergency
Amount”), after taking into account the extent to which such Unforeseeable
Emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the non-employee director’s assets
(to the extent that the liquidation of such assets would not itself cause severe
financial hardship). The Committee shall have full and final authority to
determine the Unforeseeable Emergency Amount, and shall make such determination
consistent with Section 409A. After such distribution of the Unforeseeable
Emergency Amount, amounts remaining in the non-employee director’s account shall
continue to be subject to the terms of the Omnibus Plan and Director Plan, as
applicable.

(ii) Issuance of Shares of Common Stock.  Upon settlement, subject to Sections
1(c)(iii)-(vi) of this Agreement, the Company shall issue to you, or your estate
as applicable, a number of shares of Common Stock equal to the number of Stock
Units credited to your Account.  

(iii)Registration of Shares; Stock Certificates.  The shares of Common Stock
issued in settlement of the Stock Units shall be registered in your name, or, if
applicable, in the names of your heirs or your estate.  In the Company’s
discretion, such shares may be issued either in certificated form or in
uncertificated book entry form.  The certificate or book entry account shall
bear such restrictive legends or restrictions as the Company, in its sole

2017 Omnibus Incentive Compensation Plan

Deferred Stock Unit Agreement

 

2

--------------------------------------------------------------------------------

 

discretion, shall require. If delivered in certificate form, the Company may
deliver a share certificate to you, or the Company may deliver shares
electronically or in certificate form to your designated broker on your
behalf.  If you are deceased (or if Disabled and if necessary) at the time that
a delivery of share certificates is to be made, the certificates will be
delivered to your executor, administrator, or legally authorized guardian or
personal representative (as applicable).

(iv)Restrictions on Grant of Stock Units and Issuance of Shares of Common
Stock.  The grant of the Stock Units and issuance of shares of Common Stock upon
settlement of the Stock Units will be subject to and in compliance with all
applicable requirements of federal, state or foreign law with respect to such
securities.  No shares of Common Stock may be issued hereunder if the issuance
of such shares would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be
listed.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the Stock Units shall
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority shall not have been obtained.  As a
condition to the settlement of the Stock Units, the Company may require you to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation, and to make any representation
or warranty with respect thereto as may be requested by the Company. 

(v)Fractional Shares.  The Company will not be required to issue fractional
shares of Common Stock upon settlement of the Stock Units.  Fractional shares of
Common Stock will be rounded down to the nearest whole share.

(vi)Postponement of Delivery.  The Company may postpone the issuance and
delivery of any shares of Common Stock provided for under this Agreement for so
long as the Company determines to be necessary or advisable to satisfy the
following:

(1)the completion or amendment of any registration of such shares or
satisfaction of any exemption from registration under any securities law, rule,
or regulation;

(2)compliance with any requests for representations; and

(3)receipt of proof satisfactory to the Company that a person seeking such
shares on your behalf upon your Disability (if necessary), or upon your estate’s
behalf after your death, is appropriately authorized.

(d)Dividend Equivalents. As of the date the Company pays any dividend (whether
in cash or in kind) on shares of Common Stock, your Account shall be credited
with

2017 Omnibus Incentive Compensation Plan

Deferred Stock Unit Agreement

 

3

--------------------------------------------------------------------------------

 

that number of additional Stock Units, rounded down to the nearest whole share,
determined by dividing (i) the product of (A) the amount of the cash dividend
per share of Common Stock multiplied by (B) the number of whole Stock Units
credited to the Non-Employee Director’s Account as of the dividend record date,
by (ii) the Fair Market Value of a share of Common Stock on the payment date of
the dividend; provided, that such dividend equivalent Stock Units will only be
credited to your Account if sufficient shares of Common Stock are available for
award under the Omnibus Plan, or another equity compensation plan approved by
stockholders of the Company, as of the dividend payment date to credit such
Stock Units. All fractional units shall be rounded down to the nearest whole
unit.

2.Restrictions on Transfer.  Prior to settlement, you may not sell, assign,
transfer, pledge, hedge, hypothecate, encumber or dispose of in any way (whether
by operation of law or otherwise) any Stock Units, and Stock Units may not be
subject to execution, attachment or similar process.  Any sale or transfer, or
purported sale or transfer, shall be null and void.  The Company will not be
required to recognize on its books any action taken in contravention of these
restrictions.

3.Legends.  The Company may at any time place legends referencing any applicable
federal, state or foreign securities law restrictions on all certificates
representing shares of Common Stock issued pursuant to this Agreement.  You
will, at the request of the Company, promptly present to the Company any and all
certificates representing shares acquired pursuant to this Agreement in your
possession in order to carry out the provisions of this Section.

4.Tax Withholding.  Since you are not an employee of the Company or any
Affiliate, the Company is not required to, and the Company will not, deduct from
any compensation or any other payment of any kind due you the amount of any
federal, state, local or foreign taxes required to be paid by you as a result of
the grant, vesting or settlement of the Stock Units in whole or in part. You
expressly acknowledge that you are solely responsible for the payment of any
such federal, state, local or foreign taxes, and you may not rely on the Company
for any assistance with regard to withholding or paying such taxes.

5.Adjustments for Corporate Transactions and Other Events.

(a)Stock Dividend, Stock Split and Reverse Stock Split.  Upon a stock dividend
of, or stock split or reverse stock split affecting, the Common Stock, the
number of Stock Units hereunder shall be adjusted as provided under the Director
Plan.

(b)Other Transactions Affecting the Common Stock.  The terms and conditions of
this Agreement will apply with equal force to any additional and/or substitute
rights to receive securities received by you in exchange for, or by virtue of
your ownership of, the Stock Units, whether as a result of any spin-off, stock
split-up, stock dividend, stock distribution, other reclassification of the
Common Stock of the Company, or other similar event.   If the Stock Units are
converted into or exchanged for, or stockholders of the Company

2017 Omnibus Incentive Compensation Plan

Deferred Stock Unit Agreement

 

4

--------------------------------------------------------------------------------

 

receive by reason of any distribution in total or partial liquidation or
pursuant to any merger of the Company or acquisition of its assets, rights to
receive securities of another entity, or other property (including cash), then
the rights of the Company under this Agreement will inure to the benefit of the
Company’s successor, and this Agreement will apply to the rights to receive
securities or other property received upon such conversion, exchange or
distribution in the same manner and to the same extent as the Stock Units.

6.Non-Guarantee of Service Relationship.  Nothing in the Omnibus Plan, the
Director Plan or this Agreement alters your service relationship with the
Company or shall constitute or be evidence of any agreement or understanding,
express or implied, that the Company will retain you as a member of the Board of
Directors for any period of time. This Agreement is not to be construed as a
contract of service relationship between the Company and you. This Agreement
does not limit in any way the possibility of your removal from the Board of
Directors in accordance with the By-Law provisions in effect at the relevant
time, whether or not such removal results in the forfeiture of any Stock Units
or any other adverse effect on your interests under the Omnibus Plan or the
Director Plan.

7.Rights as Stockholder.  You shall not have any of the rights of a stockholder
with respect to any Stock Units until shares of Common Stock have been issued to
you upon settlement of the Stock Units.  No adjustment shall be made for
dividends, distributions or other rights for which the record date is prior to
the date such certificate or certificates are issued, except as provided in
Sections 1(d) and 5 of this Agreement.  

8.The Company’s Rights.  The existence of the Stock Units does not affect in any
way the right or power of the Company or its stockholders to make or authorize
any or all adjustments, recapitalizations, reorganizations or other changes in
the Company's capital structure or its business, including that of its
Affiliates, or any merger or consolidation of the Company or any Affiliate, or
any issue of bonds, debentures, preferred or other stocks with preference ahead
of or convertible into, or otherwise affecting the Common Stock or the rights
thereof, or the dissolution or liquidation of the Company or any Affiliate, or
any sale or transfer of all or any part of the Company's or any Affiliate’s
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise. 

9. Entire Agreement.  This Agreement, inclusive of the Omnibus Plan and the
terms of the Director Plan incorporated into this Agreement, contains the entire
agreement between you and the Company with respect to the Stock Units.  Any and
all existing oral or written agreements, representations, warranties, written
inducements, or other communications made prior to the execution of this
Agreement by any person with respect to the Award or the Stock Units are
superseded by this Agreement and are void and ineffective for all purposes.

10. Terminology; Conformity and Conflict.  All terms not defined in this
Agreement have the meanings given in, first, the Director Plan, and if not
defined in the Director Plan, second, in the Omnibus Plan. Unless otherwise
specifically provided in this Agreement, in the event of a conflict,
inconsistency or ambiguity between or among any provision, term or

2017 Omnibus Incentive Compensation Plan

Deferred Stock Unit Agreement

 

5

--------------------------------------------------------------------------------

 

condition of this Agreement, the Omnibus Plan, or the Director Plan, the
provisions of, first, the Director Plan, second, the Omnibus Plan, and lastly,
this Agreement, will control in that order of priority, except in the case of
Section 12 of this Agreement which will control in all cases.

11.Amendment.  This Agreement may be amended from time to time by the Committee
in its discretion; provided, however, that this Agreement may not be modified in
a manner that would have a materially adverse effect on the Stock Units as
determined in the discretion of the Committee, except as provided in the Omnibus
Plan, the Director Plan or in any other written document signed by you and the
Company.

12.Governing Law.  The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Committee relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, will be determined exclusively in accordance with
the laws of the State of Maryland, without regard to its provisions concerning
the applicability of laws of other jurisdictions.  Any suit with respect to the
Award or the Stock Units will be brought in the federal or state courts in the
districts which include Baltimore, Maryland, and you agree and submit to the
personal jurisdiction and venue thereof.

13.Unfunded Status.  The Stock Units and the Account to which they are credited
are intended to constitute and at all times shall be interpreted and
administered so as to qualify as an unfunded deferred compensation arrangement
for a select group of management of the Company under the Employee Retirement
Income Security Act of 1974, as amended.  Your settlement rights pursuant to
this Agreement shall be no greater than the right of any unsecured general
creditor of the Company.

14. Severability.  If a court of competent jurisdiction (or arbitrator(s), as
applicable) determines that any portion of this Agreement is in violation of any
statute or public policy, then only the portions of this Agreement which violate
such statute or public policy shall be stricken, and all portions of this
Agreement which do not violate any statute or public policy shall continue in
full force and effect.   Further, it is the parties' intent that any court order
(or decision of arbitrator(s), as applicable) striking any portion of this
Agreement should modify the terms as narrowly as possible to give as much effect
as possible to the intentions of the parties' under this Agreement.

15.Further Assurances.  You agree to use your reasonable and diligent best
efforts to proceed promptly with the transactions contemplated herein, to
fulfill the conditions precedent for your benefit or to cause the same to be
fulfilled and to execute such further documents and other papers and perform
such further acts as may be reasonably required or desirable to carry out the
provisions hereof and the transactions contemplated herein.

16.Headings; Interpretation.  Section headings are used in this Agreement for
convenience of reference only and shall not affect the meaning of any provision
of this Agreement. Whenever the context requires, all words under in the
singular shall be construed

2017 Omnibus Incentive Compensation Plan

Deferred Stock Unit Agreement

 

6

--------------------------------------------------------------------------------

 

to include the plural and vice versa.  Words of the masculine gender shall be
deemed to include the correlative words of the feminine gender. The word “you”
or “your” means the recipient of the Stock Units as reflected in the first
paragraph of this Agreement.  Whenever the word “you” or “your” is used in any
provision of this Agreement under circumstances where the provision should
logically be construed, as determined by the Committee, to apply to the estate,
personal representative, or beneficiary to whom the Stock Units may be
transferred by will or by the laws of descent and distribution, the words “you”
and “your” will be deemed to include such person.

17.Counterparts.  This Agreement may be executed in counterparts (including
electronic signatures or facsimile copies), each of which will be deemed an
original, but all of which together will constitute the same instrument.

{The signature page follows.}




2017 Omnibus Incentive Compensation Plan

Deferred Stock Unit Agreement

 

7

--------------------------------------------------------------------------------

 

[IN WITNESS WHEREOF, this Agreement is dated and has been executed as of the
date electronically acknowledged and accepted by the award recipient.]

[IN WITNESS WHEREOF, the Company and the award recipient have caused this
Agreement to be executed as of the ___ day of _____, ___.

 

FTI CONSULTING, INC.

 

 

By:

 

Name

 

Title:

 

 

The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein.]

 

AWARD RECIPIENT

 

 

 

 

2017 Omnibus Incentive Compensation Plan

Deferred Stock Unit Agreement

 

8